Title: To Thomas Jefferson from Tench Coxe, 1 February 1791
From: Coxe, Tench
To: Jefferson, Thomas



Sir
Feby 1. 1791

I have this moment the honor of your note with the Return of exports which is for about 13. Months and 20 days. The odd time is from about 10th. Augt. to 30th. Septr. when little Tobacco, rice, or grain is at market. When I conjectured the amount of our exports yesterday it was principally founded on an opinion that our imports came nearly to that sum, which was the result of a statement made by one of the writers in the office, who I find has been very inaccurate. I have however to observe that very large additions are to be made to this return for merchandize exported. I have known a single shipment of Nankeens six times as large as the whole quantity set down, and I have known a single sale of  dry goods for St. Domingo equal to all that is stated to be shipt thither. Steel is but 978 Drs. Gunpowder but 869 Drs. Ginseng but 90,000 ℔. Beer but 4600 Drs. and there appears to be but 1,300,000 wheat, which cannot be right. On the whole, Sir, I feel a confidence that this return is considerably short of the truth. I have the honor to be with perfect Respect Sir yr most obedt. & most hum. Servt.,

Tench Coxe

